ORDER
PER CURIAM.
Appellant, James D. Collins (“defendant”), appeals the judgment of the Circuit Court of St. Charles County, following a jury trial, convicting him of assault in the second degree, section 565.060, RSMo 2000. Defendant was sentenced to nine months in the custody of the St. Charles County Jail. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).